USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
SUPERCOM,. LTD.. DOC #:
DATE FILED: _ 5/18/2021
Plaintiff,
-against- 21 Civ. 2857 (AT)
SABBY VOLATILITY WARRANT MASTER ORDER

FUND LTD. and WEDBUSH SECURITIES,

INC.,

 

Defendants.

 

ANALISA TORRES, District Judge:

The Court has reviewed the parties’ letters dated April 30 and May 12, 2021. ECF Nos. 4—

5. Accordingly:

1.

Ww

Dated:

Defendant Sabby Volatility Warrant Master Fund Ltd.’s (“Sabby”) request for leave to
move to dismiss the complaint is GRANTED;

By June 22, 2021, Sabby shall file its motion to dismiss the complaint;

By July 13, 2021, Plaintiff shall file its opposition papers; and

By July 27, 2021, Sabby shall file its reply papers, if any.

SO ORDERED.

May 18, 2021
New York, New York

On-

ANALISA TORRES
United States District Judge

 
